           Case 1:19-cv-01213-AJ Document 48 Filed 03/09/20 Page 1 of 24




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE

 K.B.,

                     Plaintiff,

                        v.                                Civil Action No. 1:19-cv-01213-AJ

  INTER-CONTINENTAL HOTELS
  CORPORATION; WYNDHAM HOTELS
  AND RESORTS, INC.; BEST WESTERN
  INTERNATIONAL, INC.; AND
  MARRIOTT INTERNATIONAL, INC.;

                   Defendants.



             PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT
           BEST WESTERN INTERNATIONAL, INC.’S MOTION TO DISMISS

         Plaintiff, K.B. (“Plaintiff”), herein responds in opposition to Defendant, Best Western

International, Inc.’s (“Best Western”), Motion to Dismiss (“Motion”) and affirms that she has

sufficiently and plausibly pled her claim against Best Western. In support of her opposition to

Best Western’s Motion, Plaintiff asserts the following:

                                       INTRODUCTION

         The instant Motion is a collection of unsupported factual assertions and non-controlling

case law pieced together to distract from the fact that Best Western knowingly benefits from

commercial sex trafficking occurring at hotel properties it receives franchise royalty fees and room

rental profits from, including the Best Western Concord Inn & Suites, in violation of the

Trafficking Victim Protection Reauthorization Act (“TVPRA”), 18 U.S.C. § 1595. Section 1595

of the TVPRA provides a private right of civil action against any party who knowingly benefits

from participation in a venture the party knew, or should have known, has engaged in a violation


                                                 1
          Case 1:19-cv-01213-AJ Document 48 Filed 03/09/20 Page 2 of 24




of the statute, including acts of commercial sex trafficking. See 18 U.S.C. § 1595. To the extent

Best Western argues New Hampshire law is sufficient to dislodge a claim under the TVPRA, any

such state law claim is entirely preempted pursuant to the Supremacy Clause of the U.S.

Constitution.

       Noticeably lacking from Best Western’s Motion is any factual support for the notion that

Best Western does not financially benefit from room rentals at the Best Western Concord Inn &

Suites where the sex trafficking of Plaintiff occurred. Additionally, Best Western attempts to limit

the meaning of “participation in a venture” contained in the TVPRA to requiring performance of

an overt act in furtherance of the trafficking that advances what Best Western knew or should have

known. Such a limiting interpretation of Section 1595 conflicts with the construction of the

statutory language, and the purpose and intent of the statute. As the central marketplace for

commercial sex trafficking, the hospitality industry, including Best Western, have been on notice

for over a decade about commercial sex trafficking occurring on hotel properties it profits from

and have publicly acquiesced that they’ve had the knowledge, position, and control to address

trafficking victimization at their hotels and did nothing about it, as evidence in support of what

they should have known.

       Best Western asks this Court to convert the well-settled pleading standard of plausibility

into a probability, or even higher, standard and to draw all reasonable inferences in its favor in

support of dismissal of Plaintiff’s claims. Best Western further asks this Court to overlook the

significant knowing financial benefit it receives from room rentals and royalties of Best Western

branded hotels where sex trafficking is occurring, including the Best Western Concord Inn &

Suites. Best Western additionally asks this Court to interpret the “participation in a venture” and

“knew or should have known” language of the TVPRA in a narrow and limiting fashion when the



                                                 2
          Case 1:19-cv-01213-AJ Document 48 Filed 03/09/20 Page 3 of 24




text of the statute itself is evidence of Congress’s intent to expand the conduct that forms the basis

of liability to not only actual knowledge but also constructive knowledge as to what the party

should have known. Each of these arguments are counter to the statutory intent of the TVPRA,

exceed Plaintiff’s burden at the pleading stage, and are the basis to deny this Motion in its entirety.

Plaintiff has adequately and plausibly pled a claim under the TVPRA asserting Best Western is

liable, both directly and indirectly, under said statute. Accordingly, Best Western’s Motion should

be denied in full.

                                    STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(6) requires that a complaint meet the notice pleading

requirements of Federal Rule of Civil Procedure 8. “Under that lenient rule, the complaint only

needs to include ‘a short and plain statement of the claim showing that the pleader is entitled to

relief.’” Rivera v. Rhode Island, 402 F.3d 27, 33 (1st Cir. 2005) citing Fed. R. Civ. P. 8(a). “A

complaint passes muster at the pleading stage if we find that it contains ‘enough detail to provide

a defendant with fair notice of what the ... claim is and the grounds upon which it rests.’”

Silverstrand Investments v. AMAG Pharmaceuticals, Inc., 707 F.3d 95, 101 (1st Cir. 2013)

(internal cite omitted). Therefore, when considering a motion to dismiss pursuant to Federal Rule

of Civil Procedure 12(b)(6), pleadings are liberally construed so that the facts are viewed “in the

light most favorable to the non-moving party, drawing all reasonable inferences in its favor.” Id.

       “To survive a motion to dismiss for failure to state a claim, “a complaint must contain

sufficient factual matter … to ‘state a claim to relief that is plausible on its face.’” Guadalupe-

Baez v. Pesquera, 819 F.3d 509, 514 (1st Cir. 2016) citing Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) quoting Bell Atl. Corp. v. Twombley, 550 U.S. 544, 570 (2007). The “plausibility standard

‘asks for more than a sheer possibility that a defendant has acted unlawfully.’” Decotiis v.


                                                  3
          Case 1:19-cv-01213-AJ Document 48 Filed 03/09/20 Page 4 of 24




Whittemore, 635 F.3d 22, 29 (1st Cir. 2011) citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

As a result, “a complaint may be dismissed for failure to state a claim ‘only if it is clear that no

relief could be granted under any set of facts that could be proved consistent with the allegations.’”

Rivera v. Rhode Island, 402 F.3d at 33 (internal cite omitted).

       Best Western’s shotgun pleading argument misplaced, nor is it controlling authority.

Shotgun allegations are described as pleadings calculated to confuse the opposing party and court,

and mask theories of liability that can prejudice an opponent’s case. See Gonzalez-Camacho v.

Banco Popular de Puerto Rico, 318 F. Supp. 3d 461, 475 (D.P.R. 2018). Shotgun pleadings as a

grounds for dismissal are more commonplace in claims for fraud where fraudulent conduct must

be pleaded with particularity to satisfy Rule 9 of the Federal Rules of Civil Procedure. No such

fraud claims or ulterior motive exists in the instant action where Plaintiff identifies the statutory

duty Best Western owed Plaintiff under the TVPRA, facts in support of her claims, and the theories

of liability provided by law upon which relief can be granted. Contrary to Best Western’s

argument, Plaintiff separately identifies the conduct attributable to each Defendant, including Best

Western, in her Complaint in support of her causes of action under the TVPRA. See Docket No.

1, Complaint ¶¶ 52, 59-65. Best Western’s argument that the wrongdoing has not been segregated

by and among the Defendants is unfounded and conflicts with a plain language reading of the

Complaint. Id. at ¶¶ 51-54, 59-68. Plaintiff incorporates her factual allegations into the causes of

action as the causes of action are borne through the alleged conduct that Plaintiff segregated

between the Defendants in the Complaint. Id. Furthermore, federal courts, before dismissing a

complaint with prejudice on shotgun pleading grounds, have permitted plaintiffs an opportunity to

re-plead the complaint. Gonzalez-Camacho v. Banco Popular de Puerto Rico, 318 F. Supp. 3d at

461.



                                                  4
          Case 1:19-cv-01213-AJ Document 48 Filed 03/09/20 Page 5 of 24




      PLAINTIFF’S COMPLAINT SUFFICIENTLY AND PLAUSIBLY PLEADS
   ALLEGATIONS FOR THIS COURT TO EXERCISE PERSONAL JURISDICTION
                        OVER BEST WESTERN

       This Court can exercise personal jurisdiction over Best Western. As alleged in the

Complaint, Best Western controls, owns, supervises, or operates the Best Western Concord Inn &

Suites in Concord, New Hampshire. Id. at ¶ 52. Plaintiff alleges that tortious acts occurred in this

District in satisfaction of specific personal jurisdiction under the New Hampshire Long Arm

statute. Plaintiff alleges the conduct of Best Western Concord Inn & Suites is imputed to Best

Western, as an agent of Best Western. Plaintiff believes Best Western’s control and direction over

Best Western Concord Inn & Suites formed an agency or other imputed relationship for purposes

of an indirect liability theory and the necessary minimum contacts for this Court to exercise

jurisdiction over Defendants. Plaintiffs’ believe it’s reasonable for Defendants to anticipate being

subject to litigation in New Hampshire and for this Court to exercise personal jurisdiction over

Best Western as comporting with fair play and substantial justice through the their knowledge and

control over Best Western Concord Inn & Suites that formed an agency relationship.

       Plaintiff intends to seek jurisdictional discovery on the alleged agency or other imputed

relationship by and among Best Western and Best Western Concord Inn & Suites to develop a

more fulsome record before this rules on the issue of personal jurisdiction over the Defendants.

“A district court is ‘typically within its discretion’ to order jurisdictional discovery where a

plaintiff has ‘made out a prima facie case for jurisdiction.’” Funk v. Belneftekhim, 861 F.3d 354,

366 (2d. Cir. 2017). Plaintiff has alleged a reasonable basis for limited jurisdictional discovery on

the issue of whether an agency or other imputed relationship existed by and among Best Western

and Best Western Concord Inn & Suites for Best Western Concord Inn & Suites’ conduct in New

Hampshire to be imputed to Best Western for purposes of minimum contacts necessary for this



                                                 5
            Case 1:19-cv-01213-AJ Document 48 Filed 03/09/20 Page 6 of 24




Court to exercise personal jurisdiction over Best Western. Plaintiffs believe this Court can exercise

personal jurisdiction over Best Western under the New Hampshire Long Arm statute, and as

comporting with the Due Process Clause of the 14th Amendment to the Constitution through an

agency or other imputed relationship between Best Western and Best Western Concord Inn &

Suites.

    PLAINTIFF’S COMPLAINT SUFFICIENTLY AND PLAUSIBLY PLEADS A
 CLAIM FOR CIVIL REMEDY AGAINST BEST WESTERN UNDER 18 U.S.C. 1595(a)

          The Trafficking Victim Protection Reauthorization Act, 18 U.S.C. § 1591, et. seq.,

criminalizes the sex trafficking of children and the sex trafficking of adults by force, fraud, or

coercion. Plaintiff identifies herself in her Complaint as a victim of conduct committed by her

trafficker in violation of § 1591(a). See Docket No. 1 ¶¶ 8, 85. Separately, Section 1595 of the

TVPRA provides victims of sex trafficking with a civil remedy against the perpetrators of sex

trafficking or the beneficiaries of sex trafficking. 18 U.S.C. § 1595(a). Plaintiff’s cause of action

for violation of Section 1595 explicitly and unequivocally states a beneficiary theory of liability

against Best Western under §1595. Id. at ¶¶ 2, 5, 8, and 71-88.

          Congress passed the Victims of Trafficking and Violence Protection Act in 2000

(“TVPA”). Pub. L. No. 106–386, 114 Stat. 1466 (2000). The TVPA has been reauthorized several

times in the years since including 2003, 2005, 2008, 2011, 2013, and 2017. The 2003 version of

18 U.S.C. 1595(a) was a narrow remedial statute that established a statutory civil cause of action

against perpetrators who were or could have been held criminally liable for their misconduct, to

wit: “an individual who is a victim of a violation of section 1589, 1590, or 1591 of this chapter

may bring a civil action against the perpetrator in an appropriate district court of the United States

and may recover damages and reasonable attorney’s fees.” See Pub. L. No. 108–193, 117 Stat.

2878 (2003). However, in 2008, 18 U.S.C. 1595(a) was intentionally amended with substantially

                                                  6
            Case 1:19-cv-01213-AJ Document 48 Filed 03/09/20 Page 7 of 24




expanding language creating a category of defendants that could be held liable civilly even in the

absence of criminal culpability.

         By amending 18 U.S.C. § 1595 in 2008 as part of the Trafficking Victim Protection

Reauthorization Act (“TVPRA”), Congress required “whoever,” i.e., all businesses, including Best

Western and the entire hospitality industry, to comply with the new law or face new civil liability.

See Amended Pub. L. No. 110–457, title II, § 221(2), Dec. 23, 2008 (the TVPRA was amended

“by inserting ‘(or whoever knowingly benefits, financially or by receiving anything of value from

participation in a venture which that person knew or should have known has engaged in an act in

violation of this chapter)’ after ‘perpetrator’”). This amendment to the country’s systemic human

trafficking legislation necessitated a paradigm shift in the hospitality industry. 1

         Compliance with the TVPRA requires businesses, including Best Western and the entire

hospitality industry, to conduct a proactive analysis to determine whether the business financially

benefits from participation in a sex trafficking venture. Said businesses, including Best Western,

have a statutory duty to take affirmative steps to prevent sex trafficking on their hotel properties

as businesses who financially benefit from sex trafficking through room rentals where sex

trafficking is occurring. Best Western’s duty includes the duty to train, implement, monitor and

audit hotel employees and properties for sex trafficking where it receives franchise royalty fees

and room rental profits from, including the Best Western Concord Inn & Suites.




1
  For example, Title VII of the Civil Rights Act of 1964, 42 U.S.C. 2000e, et seq., introduced an even broader paradigm
shift by requiring change nationally across all business sectors. Employers could no longer discriminate on the basis
of race, religion, sex, or national origin. Id. Employers were, of course, free to maintain the status quo and continue
to discriminate against their employees, but, because of the new law, they were liable for damages on a going forward
basis for continuing to discriminate after law-prohibited discrimination. Similarly, businesses within the hospitality
industry are free to maintain the status quo pre-2008 and do nothing to determine whether they benefit financially
from sex trafficking occurring on their hotel properties but choosing to maintain this status quo post-2008 following
the amendment to § 1595 of the TVPRA exposes businesses in the hospitality industry to liability for their purposeful
inaction and noncompliance with the law.

                                                          7
          Case 1:19-cv-01213-AJ Document 48 Filed 03/09/20 Page 8 of 24




       Plaintiff’s assertions regarding the crucial significance of this expanded change in the

statutory language are supported by well-established principles of statutory interpretation. As a

general rule, when interpreting a statute, one must “consider not only the bare meaning of the

critical word or phrase but also its placement and purpose in the statutory scheme.” Holloway v.

United States, 526 U.S. 1, 6 (1999) (internal citation and quotations omitted); see also Williams v.

Taylor, 529 U.S. 362, 364 (2000) (“In light of the cardinal principles of statutory construction that

courts must give effect to every clause and word of a statute.”). There is “a canon of construction

that remedial statutes should be liberally construed.” Peyton v. Rowe, 391 U.S. 54, 65 (1968). This

canon of statutory construction is especially applicable to the TVPRA considering that the

language of 18 U.S.C. §1595(a) was amended in 2008 to be even broader and more inclusive, for

when a “statute is remedial in nature, its terms must be construed in a liberal fashion.” Sedima,

S.P.R.L. v. Imrex Co., Inc., 473 U.S. 479, 499 (1985). Best Western asks this Court to analyze the

TVPRA in the most narrow and limiting manner to reach a decision to dismiss Plaintiff’s

Complaint.

       A. Best Western Knowingly Benefited in Violation of § 1595

       Plaintiff has plausibly alleged that Best Western knowingly benefitted from the venture

that trafficked her. See Docket No. 1 ¶¶ 5, 11 (c-d), 46, and 71-82. Plaintiff’s theory of beneficiary

liability is expressed in her Complaint as follows: “Best Western receives a percentage of the gross

room revenue from the money generated by the operations of all Best Western hotels, including a

percentage of the revenue generated from the rate charged for the rooms in which the Plaintiff was

sex trafficked.” Id. at 11 (d); “The local hotel typically pays around 10% of their total revenue

back to the parent hotel brand …” Id. at ¶ 46. Rather than comply with its statutory duty under the

TVPRA, Best Western maintained their sex trafficking detection deficiencies to maximize profits

                                                  8
          Case 1:19-cv-01213-AJ Document 48 Filed 03/09/20 Page 9 of 24




by reducing the cost of training employees and managers on signs of sex trafficking, renting rooms

where sex trafficking occurs, and lowering security costs in failing to take proper security measures

to combat sex trafficking. Id. at ¶ 82. Moreover, Best Western directly benefitted from the

trafficking of Plaintiff on each occasion they received payment for rooms that she was being kept

in at Best Western’s hotels. Id. at ¶ 87. Relying on non-controlling authority from the Southern

District of New York case of Geiss v. The Weinstein Company Holdings LLC, Best Western

attempts to allege that the proper standard for a “knowing benefit” is a showing of a causal

relationship between affirmative conduct furthering the sex trafficking venture and receipt of a

benefit, with actual or constructive knowledge of the causal relationship. See Docket No. 21 at p.

18; See Geiss v. The Weinstein Company Holdings LLC, 383 F. Supp. 3d 156 (S.D.N.Y. 2019).

However, Best Western’s reliance on Geiss v. The Weinstein Company Holdings LLC is misplaced

nor instructive to the issue of a knowing benefit let alone controlling authority.

       Since 2008, there are three distinct causes of action under § 1595: 1) a claim against the

trafficker who directly violates § 1591(a)(1); a beneficiary claim against the trafficker who directly

violates § 1591(a)(2); and 3) a beneficiary claim against a civil defendant who has not violated §

1591, but who “knowingly benefits, financially or by receiving anything of value from

participation in a venture which that person knew or should have known has engaged in an act in

violation of this chapter.” See 18 U.S.C. § 1595(a) (emphasis added). In Geiss v. The Weinstein

Company Holdings LLC, however, plaintiff had only asserted a claim against the trafficker who

directly violates § 1591(a)(1) and a beneficiary claim against the trafficker who directly violates §

1591(a)(2). See Geiss v. The Weinstein Company Holdings LLC, 383 F. Supp. 3d at 168-69.

Therefore, the case is entirely inapposite and cannot be employed as a guide toward analyzing the

instant matter in which Plaintiff asserts a standalone beneficiary claim under Section 1595 against


                                                  9
           Case 1:19-cv-01213-AJ Document 48 Filed 03/09/20 Page 10 of 24




a civil defendant who has not violated § 1591, but who knowingly benefits, financially or by

receiving anything of value from participation in a venture which that person knew or should have

known has engaged in an act in violation of this chapter. 2

         As most of the case law on this issue relate to claims against defendants for direct violations

of Section 1591, cases law addressing standalone Section 1595 beneficiary claims have not

required the very narrow definition of ‘knowing benefit’ that Best Western suggests for civil

claims under § 1595 against financial beneficiaries who are not alleged to have violated § 1591.

In a similar beneficiary claim under Section 1595 involving Best Western, the Court found

plausibility in plaintiff alleging the “knowing benefit” element of Section 1595 through room

rentals to the trafficker. See M.A. v. Best Western Hotels & Resorts, Inc., 2:19-CV-849, 2019 WL

4929297 at *7 (S.D. Ohio Oct. 7, 2019); See Accord H.H. v. G6 Hospitality, LLC, 2:19-CV-755,

2019 WL 6682152 (S.D. Ohio Dec. 6, 2019); see also Gilbert v. United States Olympic Committee,

No.18-cv-00981-CMA-MEH, 2019 WL 4727636 (D. Colo. Sept. 27, 2019), at *16 (holding that

even for § 1595(a) liability premised on § 1589(b), the forced labor provision of the same chapter,

the defendant is not required to benefit from the forced labor or services). As such, Plaintiff has

plausibly alleged facts sufficient for Best Western to have knowingly benefitted from the sex

trafficking venture of Plaintiff at the Best Western Concord Inn & Suites.




         B. Best Western Participated in the Sex Trafficking Venture of Plaintiff


2
 To state either a perpetrator trafficking claim or a perpetrator financial beneficiary claim, a victim must allege actual
knowledge and knowing participation in the sex trafficking venture itself because the plaintiff must prove the criminal
violation of § 1591 replete with the requisite mens rea for criminal liability. A perpetrator trafficking claim requires
knowing participation in the direct sex trafficking activities listed in § 1591(a)(1). Likewise, a perpetrator financial
beneficiary claim requires allegations the defendant “knowingly assist[ed], support[ed], or facilitate[ed]” the direct
sex trafficking violation of § 1591(a)(1) and financially benefitted therefrom.” These are the standards applied in Geiss
v. The Weinstein Company Holdings LLC, 383 F.Supp.3d 156 (S.D.N.Y. Apr. 18, 2019).

                                                           10
           Case 1:19-cv-01213-AJ Document 48 Filed 03/09/20 Page 11 of 24




         Plaintiff has plausibly alleged that Best Western participated in a venture with Plaintiff’s

trafficker. Best Western relies extensively on non-controlling authority from the 6th Circuit Court

of Appeals case of United States v. Afyare, 632 F. App’x 272 (6th Cir. 2016), and a string of other

non-controlling case law that cite to United States v. Afyare, to define “participation in a venture”

under § 1591. 3 Such dependence is principally misplaced as “participation” under Section 1595

in a beneficiary claim does not require actual knowledge of participation in the sex trafficking

itself.” See M.A. v. Best Western Hotels & Resorts, Inc., 2:19-CV-849, 2019 WL 4929297 at *15

(S.D. Ohio Oct. 7, 2019). Rather, “liability under § 1595 [for non-perpetrator beneficiary claims]

can attach when an individual participates in a venture that is not specifically a sex trafficking

venture and participation is not direct participation in sex trafficking.” Id.; see also Jean Charles

v. Perlitz, 937 F. Supp. 2d 276, 289 (D. Conn. 2013) (finding defendants participated in a venture

where they maintained affiliations with a school where the sex trafficking of minors was taking

place); see also Gilbert v. United States Olympic Committee, No.18-cv-00981-CMA-MEH, 2019

WL 4727636 (D. Colo. Sept. 27, 2019), at *16 (holding that entire venture itself does not have to

be a actively engaged in TVPA violations, and that the defendant’s participation does not need to

be an overt act in furtherance of the other members’ of the venture TVPA violation.).

         Best Western relies on the definition of “participation in a venture” supplied in § 1591(e). 4

See Docket No. 22-1 at p. 7. However, the definitions in § 1591(e) clearly purport to only apply

to “this section,” i.e. § 1591. Therefore, “there is such variation in the connection in which the


3
  Best Western cites to Noble v. Weinstein, 335 F. Supp. 3d 504, 524 (S.D.N.Y. 2018) (in which the plaintiff only
asserted § 1595 perpetrator trafficking claims against defendants who directly violated § 1591(a)(1) and § 1595
perpetrator financial beneficiary claims against defendants who directly violated § 1591(a)(2)) and Ratha v. Phattana
Seafood Co., Ltd, CV 16-4271-JFW (ASx), 2017 WL 8293174 (C.D. Calif. Dec. 21, 2017) (based in relevant part on
a district court ruling that the Tenth Circuit recently reversed and remanded in relevant part in Bistline v. Parker, 918
F.3d 849 at 873 (10th Cir. 2019)).
4
  Best Western cites to United States v. Afyare, 632 F. App’x 272 (6th Cir. 2016) to define venture under § 1595(a).
However, Afyare is a criminal case that deals exclusively with § 1591.

                                                          11
         Case 1:19-cv-01213-AJ Document 48 Filed 03/09/20 Page 12 of 24




words are used as to reasonably warrant the conclusion that they were employed in different parts

of the act with different intent.” Atlantic Cleaners & Dyers v. United States, 286 U.S. 427, 433

(1932). Additionally, applying the definition of “participation in a venture” in § 1591(e) to the

requirements under § 1595 would void the “known or should have known” language of § 1595.

See Accord M.A. v. Best Western Hotels & Resorts, Inc., 2:19-CV-849, 2019 WL 4929297 at *14

(S.D. Ohio Oct. 7, 2019).

       The First Circuit Court of Appeals case of Ricchio v. McLean is similarly distinguished as,

once again, the Court does not analyze or address a standalone beneficiary claim under Section

1595(a). Ricchio v. McLean, 853 F.3d 553 (1st Cir. 2017). Recognizing this, the First Circuit was

careful to hold that the summary of the claims it provides in its decision does not “exhaust every

variation of statutory violation, and basis for civil liability.” Id. at 557. In Ricchio, Claim Nos. 1-

7 all allege some form of perpetrator liability under Sections 1589, 1590, 1591, or 1593A and,

therefore, the First Circuit employs the universe of criminal case law to define “participation in a

venture.” Id. at 557-58.

       Plaintiff avers that Best Western “participat[ed] in, and facilitated, the harboring and

providing of Plaintiff for the purposes of commercial sex induced by force, fraud, or coercion, by

their acts, omissions, and/or commissions.” See Docket No. 1 at ¶¶ 77, 86 (Best Western “failed

to take reasonable measures to stop sex trafficking from occurring in their hotels.”). Here,

Plaintiff’s trafficker had a sex trafficking venture and the Plaintiff “adequately alleges that

Defendants repeatedly rented rooms and therefore participated in her trafficking.” See M.A. v. Best

Western Hotels & Resorts, Inc., 2:19-CV-849, 2019 WL 4929297 at *16 (S.D. Ohio Oct. 7, 2019);

See also Accord H.H. v. G6 Hospitality, LLC, 2:19-CV-755, 2019 WL 6682152 (S.D. Ohio Dec.

6, 2019); See also Gilbert v. United States Olympic Committee, No.18-cv-00981-CMA-MEH,

                                                  12
         Case 1:19-cv-01213-AJ Document 48 Filed 03/09/20 Page 13 of 24




2019 WL 4727636 (D. Colo. Sept. 27, 2019), at *16 (holding that entire venture itself does not

have to be a actively engaged in TVPA violations, and that the defendant’s participation does not

need to be an overt act in furtherance of the other members’ of the venture TVPA violation.); See

also Bistline v. Parker, 918 F.3d 849 at 875 (10th Cir. 2019) (holding that complaisance in

response to exhibitions of TVPA violations is sufficient to show participation in a venture). As

such, Plaintiff has plausibly alleged facts sufficient for Best Western to have participated in the

sex trafficking venture of Plaintiff at the Best Western Concord Inn & Suites.

       C. Best Western Knew or Should Have Known that the Venture Engaged in Sex
          Trafficking

       Plaintiff has plausibly alleged Best Western knew or should have known of the venture

with Plaintiff’s trafficker engaged in sex trafficking. Plaintiff brings a standalone financial

beneficiary claim “under § 1595(a), which use the words ‘should have known,’ and, therefore,

invokes a negligence standard” for defendant who are not alleged to be perpetrators of Section

1591. See M.A. v. Best Western Hotels & Resorts, Inc., 2:19-CV-849, 2019 WL 4929297 at *8

(S.D. Ohio Oct. 7, 2019); See also Accord H.H. v. G6 Hospitality, LLC, 2:19-CV-755, 2019 WL

6682152 (S.D. Ohio Dec. 6, 2019). Plaintiff “does not need to prove reckless disregard under

Section 1595(a), only that the Defendants ‘should have known’ about the nature of the venture

under a negligence standard [and] this does not require evidence of actual knowledge or conspiracy

between the Defendants and the trafficker.” Id. at *9; See also Gilbert v. United States Olympic

Committee, No.18-cv-00981-CMA-MEH, 2019 WL 4727636 at *19 (D. Colo. Sept. 27, 2019)

(affirming that for non-perpetrator liability under Section 1595(a) the standard is “knew or should

have known”).

        Courts have found that the failure to implement policies sufficient to combat a known

problem in one’s operation can rise to the level of willful blindness or negligence. See M.A. v. Best

                                                 13
           Case 1:19-cv-01213-AJ Document 48 Filed 03/09/20 Page 14 of 24




Western Hotels & Resorts, Inc., 2:19-CV-849, 2019 WL 4929297 at *12 (S.D. Ohio Oct. 7, 2019)

citing Brown v. Corr. Corp. of Am., 603 F. Supp. 2d 73, 81 (D.D.C. Mar 26, 2009) (finding that

the complaint provided sufficient allegations under §1983, based on willful blindness, where

defendants knew that a supervisor at a correctional facility raped his employee, sexual harassment

at the facility was not an isolated incident, and defendants failed to implement and effectuate the

appropriate policies to remedy and/or prevent the discriminatory conduct, sexual harassment, and

rape.). Plaintiff has alleged that Best Western was on notice of the prevalence of sex trafficking

generally at their hotels and failed to take adequate steps to train their personnel in order to prevent

or thwart its occurrence. See Docket No. 1 at ¶¶ 50, 73. In her Complaint, Plaintiff highlights

readily available media coverage found through a simple online search engine regarding the role

Best Western plays in sex trafficking as well as specialized trainings Best Western admits to

receiving as early as 2011. 5 Plaintiff also alleges facts specific to her own sex trafficking,

including a sufficient number of signs she alleges would have alerted a diligent hotel brand to her

plight. See Docket No. 1 ¶¶ 67-68. As such, Plaintiff has plausibly alleged facts sufficient for Best

Western to have known, or should have known, that the venture engaged in sex trafficking of

Plaintiff at the Best Western Concord Inn & Suites.



       PLAINTIFF’S COMPLAINT SUFFICIENTLY AND PLAUSIBLY PLEADS
     STATE LAW CLAIMS FOR NEGLIGENCE, NEGLIGENT SUPERVISION, OR
                         NEGLIGENT TRAINING




5
  Distinguishable from Ratha v. Phattana Seafood Co., Ltd, CV 16-4271-JFW (ASx), 2017 WL 8293174 at *5 (C.D.
Calif. Dec. 21, 2017) wherein intelligence regarding labor trafficking at one particular factory was limited to the
reports of advocacy groups and distributor defendants did not own, operate, or have any control over this one factory.
The Court held that at the pleading stage plaintiffs had sufficiently alleged violations of the TVPRA but ultimately
granted defendant’s motion for summary judgment after the facts showed that defendant incurred no benefit from its
business relationship with the problem facility because it returned the product in question.

                                                         14
         Case 1:19-cv-01213-AJ Document 48 Filed 03/09/20 Page 15 of 24




       Plaintiff has plausibly alleged that Best Western, and their agents, breached its common

law duty to use reasonable care to provide for safety at their hotels and to protect against the

unreasonable risk posed by sex trafficking. Considering the statute employed by the Plaintiff is

new, the statute was drafted considering modern common law tort cases and sought to enforce

certain existing liabilities and fill perceived gaps in local jurisprudence to better combat domestic

sex trafficking. See Isbrandtsen Co. v. Johnson, 343 U.S. 779 (1952) (there is a presumption that

general statutory language incorporates established common-law principles unless a statutory

purpose to the contrary is evident.) See also U.S. v. Lacy, 952 F.2d 350 (1991) (certain

common law defenses may have some application to non-common law crimes except when they

would eviscerate the statute.).

       Nevertheless, it is important to highlight why historically there was greater responsibility

proscribed to innkeepers. This duty consists of protecting guests against unreasonable risk of

physical harm, and providing first aid after knowledge or reason to know that a guest is ill or

injured, and, “to care for them until they can be cared for by others.” Restatement (Second) of the

Law of Torts, § 314A (2). At common law, the degree or kind of care required of an innkeeper “is

the highest kind of care known to the law, like that required of a common carrier, and it is imposed

by public policy.” Fuller v. Coats, 18 Ohio St. 343, 348 (1868). The source of the innkeeper’s

liability still holds true in that “the wayfaring traveler … exposed on his journey … ha[s] little

protection when [seeking] at night temporary refuge at the wayside inns … and [that] hence there

grew up the salutary principle that a host owed to his guest the duty not only of hospitality, but

also of protection." Crapo v. Rockwell, 48 Misc. 1, 94 N. Y. Supp. 1122 (1905). Under New

Hampshire law specifically, “a special relationship exists between an innkeeper and a guest.”

Barnes v. N.H. Karting Assoc., 128 N.H. 102, 106 (1986).



                                                 15
         Case 1:19-cv-01213-AJ Document 48 Filed 03/09/20 Page 16 of 24




       Best Western attempts to argue that the Plaintiff’s common law claims are untimely

because the three (3) year statute of limitation that New Hampshire law provides would have

expired in 2019. However, utilizing the Defendant’s own words “a claim for negligence, negligent

hiring and training, or unjust enrichment must be commenced within three (3) years of the date on

which the negligence occurred, or when the party received an unconscionable benefit.” N.H. Rev.

Stat. § 508:4. However, the Defendant’s course of negligence continued until 2018 when the

Plaintiff finally escaped her trafficker. Consequently the Plaintiff was still being trafficked as

result of the Defendant’s negligence up to and until that time. Still under the power and control of

her traffickers, the Plaintiff was categorically unable to bring a claim or research her

rights. Equitable tolling “allows a plaintiff to initiate an action beyond the statute of limitations

deadline… if the claimant was prevented in some extraordinary way from exercising his or her

rights....” 51 Am.Jur.2d Limitation of Actions, § 174 (2000) cited by Portsmouth Country Club v.

Town of Greenland, 152 N.H. 617 (2005). In fact, the argument for equitable tolling in the context

of human trafficking is so unilaterally persuasive that most states and the federal government have

incorporated the doctrine into their remedial human trafficking legislation. Each specifically

indicating that the applicable statute of limitations accrues from the time the Plaintiff escapes her

traffickers and is no longer being trafficked.

 BEST WESTERN IS DIRECTLY LIABLE FOR FACILITATING SEX TRAFFICKING

         As demonstrated in Plaintiff’s Complaint, sex trafficking is inextricably intertwined with

the hospitality industry and the failures at the Best Western Concord Inn & Suites in Tilton, New

Hampshire are only an incidence of a larger systemic failure across the entire Best Western brand.

See Docket No. 1 at ¶ 50. As previously discussed, the TVPRA requires businesses, including

businesses in the hospitality industry, to conduct a proactive analysis to determine whether the



                                                 16
         Case 1:19-cv-01213-AJ Document 48 Filed 03/09/20 Page 17 of 24




business financially benefits from participation in a sex trafficking venture.         The TVPRA

mandates a statutory duty of businesses, including Best Western, to take affirmative steps to

prevent sex trafficking on their hotel properties where the business financially benefits from sex

trafficking through room rentals where sex trafficking is occurring. The TVPRA was drafted in

the context of extant common law and sought to enforce certain existing liabilities and fill

perceived gaps in common law jurisprudence to directly combat domestic sex trafficking. See

Isbrandtsen Co. v. Johnson, 343 U.S. 779 (1952) (there is a presumption that general statutory

language incorporates established common-law principles unless a statutory purpose to the

contrary is evident).

       While the conclusive determination of the exact relationship is an issue for the trier of fact

after discovery, parent companies, including Best Western, use independent contractor language

in their franchise agreements when referring to franchisor subsidiaries and operating hotels. The

basis for including independent contractor language is the generally accepted rule that an employer

of an independent contractor is not liable for physical harm caused by the acts or omissions of the

independent contractor. However, there is a series of long-standing exceptions under which

employers can be held vicariously or directly liable for the tort of their contractors. Restatement

(Second) of Torts §§ 409-429 (1965). Both the rule and its exceptions reflect the same underlying

concerns. While the general rule supports the notion that employers should not be held responsible

for that which they do not control and in many instances lack the knowledge and resources to

direct, the exceptions reflect those special situations where it is the employer who is in the best

position to identify and minimize the risks involved in the contractor’s activities. See, e.g. Prosser

and Keeton on the Law of Torts § 71 at 509-10 (W. Keeton 5th ed. 1984).




                                                 17
         Case 1:19-cv-01213-AJ Document 48 Filed 03/09/20 Page 18 of 24




       Wilson v. Good Humor Corp. is a District of Columbia case that, while not controlling law,

is instructive of how acutely the District of Columbia Circuit Court of Appeals’ (“D.C. Circuit

Court”) analysis captures the issue presently before this court – how the Plaintiff establishes that

Best Western owed the Plaintiff a direct duty. Wilson v. Good Humor Corp., 757 F.2d 1293 (1985).

In Wilson, plaintiffs were the parents of a three-year-old girl who was struck and killed by an

automobile while crossing the street to meet a Good Humor® ice cream truck. On behalf of their

daughter, the Wilsons brought a wrongful death claim against the Good Humor Corporation for

direct negligence because Good Humor’s vendors engaged in “inherently dangerous” activity or

activity likely to create “peculiar risks” under specific circumstances. In a directed verdict, the

District of Columbia District Court ruled that Good Humor could not be found liable under the

“inherent danger” exception because, as they saw it, the selling of ice cream is not a generally

dangerous activity that “can be treated in the same terms as the use of blow torches on pipes,

conducting controlled explosions, or things of that nature, which is the sort of conduct the cases

speak of in terms of inherently dangerous activities.” Id. at 1303.

       However, the D.C. Circuit Court reversed on appeal and held that the District Court erred

in applying too narrow a view of the inherent danger doctrine and its rationale. Instead, the D.C.

Circuit Court concluded that Good Humor could be held directly liable if a jury found that the

corporation “knew, or had special reason to know that its operation was likely to create, under

particular circumstances, a peculiar risk to children absent special precautions, and did absolutely

nothing to minimize or even warn its vendors of that risk.” Id. (emphasis added). Citing The

Restatement of Torts, the D.C. Circuit identified that intimately related to the inherently dangerous

doctrine is the distinct peculiar risk exception to the general rule of employer non liability in which

“one who employs an independent contractor to do work involving a special danger to others which



                                                  18
         Case 1:19-cv-01213-AJ Document 48 Filed 03/09/20 Page 19 of 24




the employer knows or has reason to know to be inherent in or normal to the work, or which he

contemplates or has reason to contemplate when making the contract, is subject to liability for

physical harm caused to such others by the contractors failure to take reasonable precautions

against such danger.” Id.

       In Wilson, evidence that Good Humor recognized that curbside sales of ice cream created

special hazards for customers, especially children, was sufficient in the courts opinion to support

a jury finding of Good Humor’s direct liability under the inherent danger or peculiar risk doctrines.

In the instant matter, Plaintiff has provided similar evidence that Best Western at least recognized

that carelessly providing lodging created an environment in which sex trafficking and the

commercial sex trade flourished breeding a distinct hazard for all potential victims.

       The court in Wilson was also careful to highlight that Good Humor’s liability also arises

from the fact that “Good Humor® vendors are engaged to perform the bulk of Good Humor’s

business and that Good Humor undoubtedly contemplates that they will do so through the curbside

sale of Good Humor® products from Good Humor® trucks … that the vendors do not possess any

special experience or knowledge concerning the risks peculiar to their task and Good Humor by

contrast has special and detailed knowledge of the peculiar risks to children involved in its

operation and is in the best position to ensure reasonable safety awareness.” 757 F.2d 1293 at 1306.

Similarly, Best Western is a hotel brand whose contractors/franchisees run all of their hotels and

Best Western, undoubtedly, contemplates that said contractors/franchisees will do so through

providing lodging at Best Western branded properties while Best Western collects royalty

payments on each sale. And, while the majority of the Best Western’s contractors/franchisees do

not possess any special experience or knowledge concerning the risks peculiar to their task, Best

Western has special and detailed knowledge concerning the peculiar risk of sex trafficking in their



                                                 19
          Case 1:19-cv-01213-AJ Document 48 Filed 03/09/20 Page 20 of 24




operation and is in the best position to ensure reasonable safety awareness. Therefore, as the failure

proves to be systematic across the entire Best Western brand, it is clear that the negligence is that

of the Best Western, the brand parent company, more so than the franchisor subsidiary or operating

hotel.

         This same analysis applies to Plaintiff’s allegation that Best Western is directly liable to

the Plaintiff as a financial beneficiary from sex trafficking under the TVPRA. While the liability

is statutory, it warrants repeating that it is Best Western who possesses the special and detailed

knowledge of the peculiar risks of human trafficking in its operation and is in the best position to

ensure reasonable safety awareness. Given that the Plaintiff has demonstrated as such, Plaintiff

has plausibly alleged a direct liability theory against Best Western under the TVPRA necessitating

denial of Best Western’s Motion.

         DEFENDANTS ARE INDIRECTLY LIABLE FOR FACILITATING SEX
         TRAFFICKING AS THE CONDUCT IS IMPUTED UNDER AN AGENCY
             RELATIONSHIP THEORY AND/OR ALTER EGO THEORY

         “Under New Hampshire law, the necessary factual elements to establish agency involve:

(1) authorization from the principal that the agent shall act for him or her; (2) the agent's consent

to so act; and (3) the understanding that the principal is to exert some control of the agent's

actions.” MACTEC Engineering & Consulting, Inc. v. Gradient Corp., 2007 WL 1246454, at *2

(Apr. 27, 2007) (internal cite omitted). “Determining the presence of an agency relationship is a

question of fact.” Mulligan v. Choice Mortgage Corp. USA, 1998 WL 544431, at *8 (Aug. 11,

1998).    “The New Hampshire Supreme Court has adopted the approach advocated in the

Restatement (Second) of Agency, which defines ‘agency’ as “the fiduciary relationship which

results from the manifestation of consent by one person to another that the other shall act on his

behalf and subject to his control, and consent by the other to so act.” Id. citing Restatement



                                                 20
         Case 1:19-cv-01213-AJ Document 48 Filed 03/09/20 Page 21 of 24




(Second) of Agency § 1 (1958). “An agency relationship exists only when ‘a principal gives

authority to another to act on his or her behalf and the agent consents to do so.’” Id. “The granting

of [such] authority and consent need not be written, but ‘may be implied from the parties' conduct

or other evidence of intent.’” Id. In the context of franchisor-franchisee relationship, this Court,

citing the New Hampshire Supreme Court, requires the franchisor to retain control over the specific

instrumentality that caused the harm, the franchisee’s security policies, when establishing an

agency relationship under the parties franchise agreement. Cram v. Burger King Corporation,

2019 WL 4095570, at *4 (D.N.H. Aug. 9, 2019).

       Best Western maintains control over its brand which is reflected in the franchise

agreements it enters into with a franchisor subsidiary or operating hotel. The franchise agreements

are the instrumentality when establishing an agency relationship by and among Best Western and

its franchisor subsidiaries or operating hotels. Best Western exerts control through the franchise

agreements in a number of areas: 1) Best Western maintains control over the Best Western

Rewards system otherwise known as the guest loyalty program; 2) Best Western maintains control

over employee training; 3) Best Western maintains control over management services by

conducting the day-to-day operation of hotels; 4) Best Western maintains control over Best

Western destinations, its vacation membership interest; and 5) Best Western maintains control

over marketing of the Best Western brand including advertising, promotional and co-marketing

programs.

       Plaintiff alleges a number of facts in her Complaint to plausibly support an agency

relationship by and among Best Western and the third party franchisee, Best Western. See Docket

No. 1 ¶¶ 12, 52. Best Western, as principal, acknowledges the third party franchisee, as agent, act

on behalf of Best Western through their franchise agreements and their use of the Best Western



                                                 21
         Case 1:19-cv-01213-AJ Document 48 Filed 03/09/20 Page 22 of 24




brand name and likeness. See Docket No. 1 ¶¶ 43-48. In return, the third party franchisee, as agent,

accept its undertaking through their franchise agreement with Best Western and payment of a

percentage of the hotel revenue and/or royalties to Best Western, use of the Best Western guest

loyalty program, and receipt of Best Western brand marketing, to name a few. See Docket No. 1 ¶

46. Plaintiff alleges how Best Western exercises control over the third party franchisee through:

   •   the use of Best Western’s name and likeness.

   •   setting and enforcement of hotel standards at Best Western hotels.

   •   termination of franchise agreement for non-compliance.

   •   distribution of employee information on human trafficking.

   •   providing a process of addressing human trafficking concerns by and among Best Western.

   •   employee training and education of human trafficking.

   •   inspection and auditing protocols for detection and prevention of human trafficking.

   •   bookings and rewards programs through Best Western.

   •   employment decisions including employee wages.

   •   building and facility maintenance.

See Docket No. 1 ¶¶ 43, 44, 52.

       The allegations in Plaintiff’s Complaint referenced above identify numerous factual

allegations to plausibly support an actual agency theory of liability by and among Best Western

and the third party franchisee, Best Western. Best Western exercises the right to control the

manner of its brand standards with the third party franchisee by requiring compliance with their

brand standards in order to continue the franchise relationship. Best Western possesses the right

to terminate a franchise agreement with a franchisee for non-compliance with brand standards.

Plaintiff has plausibly alleged an agency relationship by and among Best Western and the third


                                                22
         Case 1:19-cv-01213-AJ Document 48 Filed 03/09/20 Page 23 of 24




party franchisee, Best Western, and should be permitted to discover what level of control Best

Western exerts over the manner in which brand standards are complied with by franchisors and

franchisees who operate Best Western branded hotels. Plaintiff has plausibly alleged an agency

relationship by and among Best Western and the third party franchisee, Best Western, and should

be permitted to discover whether its franchise agreements contractually attempt to relieve Best

Western of liability for conduct occurring at its properties as part of the manner in which its brand

standards are complied with by franchisors and franchisees who operate Best Western branded

hotels, including Best Western. Factual disputes of this nature can only be determined in discovery

on the merits, not at the pleadings stage.

       The First Circuit Court of Appeals has stated that plaintiff must show that the parent

exercises the type of control “necessary to ascribe to it the activities of the subsidiary” in order to

pierce the veil. See U.S. v. Arkwright, Inc., 690 F. Supp. 1133, 1139 (D.N.H. 1998) citing Escude

Cruz v. Ortho Pharmaceutical Corp., 619 F.2d 902, 905 (Cir. 1st 1980). Plaintiff alleges a number

of facts in support an alter ego theory of liability against Best Western through its control over its

subsidiary franchisor and franchisee/operating hotel including enforcement of brand standards and

the manner of implementing its brand standards in the day-to-day operations of its hotels. See

Docket No. 1 at ¶¶ 43, 52.

       As such, Best Western’s Motion to Dismiss Plaintiff’s Complaint should be denied in full.

       PLAINTIFF’S COMPLAINT SUFFICIENTLY AND PLAUSIBLY PLEADS
               STATE LAW CLAIM FOR UNJUST ENRICHMENT

       Plaintiff has plausibly alleged that Best Western, and their agents, unjustly enriched

themselves and financially benefitted at the expense of Plaintiff by increasing profit margins

through room rental, lower operating costs, and continued customer loyalty. In stating her claim

for unjust enrichment, the Plaintiff has adequately alleged that: (1) Plaintiff conferred a benefit

                                                  23
         Case 1:19-cv-01213-AJ Document 48 Filed 03/09/20 Page 24 of 24




upon the Defendant; (2) the Defendant had knowledge of the benefit; and (3) it would be unjust

for the Movant to keep the benefit without payment. Nat'l Employment Serv. Corp. v. Olsten

Staffing Serv., 145 N.H. 158, 163 (2000). A trial court may “require an individual to make

restitution for unjust enrichment if he has received a benefit which would be unconscionable for

him to retain.” Petrie-Clemons v. Butterfield, 122 N.H. 120, 127 (1982). A plaintiff is entitled to

restitution if she “shows that there was unjust enrichment either through wrongful acts or passive

acceptance of a benefit that would be unconscionable to permit the defendant to retain.” Cohen v.

Frank Developers, Inc., 118 N.H. 512, 518 (1978).

       As such, Best Western’s Motion to Dismiss Plaintiff’s Complaint should be denied in full.

                                        CONCLUSION

       WHEREFORE, for the reasons stated herein, Plaintiff respectfully requests this Court deny

Best Western’s Motion to Dismiss in full.

Dated: March 9, 2020                                 Respectfully submitted,

                                                     /s/ Michael P. Rainboth
                                                     Michael P. Rainboth (Bar. No. 5586)
                                                     Leif A. Becker (Bar No. 270867)
                                                     Coughlin, Rainboth, Murphy & Lown
                                                     439 Middle Street
                                                     Portsmouth, NH 03801
                                                     Telephone: (603) 431-1993
                                                     Email: mrainboth@nhtrialattorneys.com
                                                     Email: lbecker@nhtrialattorneys.com

                                                     Attorneys for Plaintiff, K.B

                              CERTIFICATE OF SERVICE
        I hereby certify that on the 9th day of March, 2020, the foregoing was served on counsel
of record through the Court’s e-filing system.
                                                     /s/ Michael Rainboth
                                                         Michael Rainboth




                                                24
